         Case 1:06-cv-00670-CKK Document 618 Filed 09/13/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 LARRY KLAYMAN,
             Plaintiff,
        v.                                                 Civil Action No. 06-670 (CKK)
 JUDICIAL WATCH, INC., et al.,
             Defendants.

                                            ORDER
                                      (September 13, 2019)

       The Court has received the United States Court of Appeals for the District of Columbia

Circuit’s Order that the case be held in abeyance pending further order of this Court. So the appeal

may move forward, the Court is resolving Plaintiff Larry Klayman’s [617] Motion to Strike Order

and Memorandum Opinion of the Court Sua Sponte Issued After Notice of Appeal Was Filed as

They Both Lack Jurisdiction. The Court accordingly DENIES the Motion. The Court of Appeals

can determine whether the Court had jurisdiction. The Clerk shall transmit a copy of this Order to

the D.C. Circuit.



       SO ORDERED.

       This is a final appealable Order.


Dated: September 13, 2019
                                                        /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge
